  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CHUNARIS D. GRANT,                 )
                                   )
     Petitioner,                   )
                                   )         CIVIL ACTION NO.
     v.                            )           2:17cv43-MHT
                                   )               (WO)
UNITED STATES OF AMERICA,          )
                                   )
     Respondent.                   )

                            JUDGMENT

    In accordance with the memorandum opinion entered

this date, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The      United          States      Magistrate       Judge's

recommendation (doc. no. 15) is adopted.

    (2) The 28 U.S.C. § 2255 petition (doc. no. 1) is

dismissed as moot, with no costs taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket     as   a   final   judgment

pursuant   to   Rule   58   of    the     Federal    Rules   of   Civil

Procedure.
This case is closed.

DONE, this the 21st day of May, 2019.

                          /s/ Myron H. Thompson
                       UNITED STATES DISTRICT JUDGE
